El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde resolver cuál es el término para impug-nar la validez de su faz de un plan de uso de terreno apro-bado por la Junta de Planificación. Resolvemos que el tér-mino es de treinta (30) días a partir de la fecha de su vigencia, según establece la See. 2.7 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2127(b), y no a partir de su publicación, como establece el Art. 32(b) de la Ley Núm. 75 de 24 de junio de 1975, según enmendada, conocida como la Ley Orgánica de la Junta de Planifica-ción, 23 L.P.R.A. sec. 63d(b).
1 — I
El 10 de abril de 1995, la Junta de Planificación (en adelante la Junta) publicó en el periódico El Vocero de Puerto Rico (en adelante El Vocero) un aviso notificando la celebración de una vista pública en torno al propuesto Plan de Manejo para el Área de Planificación Especial del Su-roeste, Sector La Parguera, Departamento de Recursos Naturales y Ambientales, 5 de diciembre de 1995 (en ade-lante el Plan). La vista se llevaría a cabo el 29 de abril de 1995 en el Municipio de Lajas, con el fin de discutir “las estrategias y los principios de Política Pública sobre Usos de Terreno para el manejo del área”. El aviso indicaba los lugares donde estaría disponible el Plan e informaba del período de treinta (30) días requerido por la See. 2.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2122, para someter comentarios por escrito a la agencia.
*311El mismo día de la publicación de este aviso, los apelan-tes presentaron ante la Junta una moción para solicitar la suspensión de la vista. Mediante Resolución de 25 de abril, la Junta declaró no ha lugar la solicitud de suspensión, y la vista se llevó a cabo el día pautado. Alrededor de treinta (30) participantes testificaron en dicha vista, incluyendo residentes del área, organismos gubernamentales y entida-des privadas, además de los apelantes representados por su abogado. A petición de algunos de los ponentes, la Junta concedió un período adicional de treinta (30) días a partir del 6 de junio de 1995 para que los interesados sometieran comentarios sobre el borrador del Plan discutido en la vista pública.
Concluido este término adicional, el Plan fue adoptado por la Junta el 25 de octubre de 1995 y aprobado por el Gobernador el 5 de diciembre de 1995. Posteriormente, el sábado 16 de marzo de 1996 fue notificada su aprobación mediante un aviso publicado en el periódico El Vocero. El 16 de abril de 1996 la Asociación de Dueños de Casas de La Parguera, Inc. y varios de sus miembros presentaron este escrito de apelación, en el cual impugnaron el procedi-miento seguido al adoptar el Plan.
I — i
La Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.), antes de ser enmendada el 25 de diciembre de 1995, disponía que el Tribunal Supremo,
[mlediante recurso de apelación, revisará las decisiones, re-soluciones y providencias dictadas por organismos, funciona-rios y agencias administrativas y por subdivisiones políticas del Estado Libre Asociado de Puerto Rico que hasta la vigencia de esta Ley debían ser revisadas por el Tribunal Superior Sala de San Juan. 1994 (Parte 3) Leyes de Puerto Rico 2807.
En el caso Montalvo v. Mun. de Sabana Grande, 138 D.P.R. 483 (1995), interpretamos esta sección de la Ley *312de la Judicatura de Puerto Rico de 1994 y establecimos que los recursos provenientes de organismos administrativos que por virtud de una disposición de su estatuto orgánico dispusiere que deberían ser atendidos exclusivamente por la Sala de San Juan del Tribunal Superior, serán atendidos por el Tribunal Supremo mediante recurso de apelación.
Esta sección de la Ley de la Judicatura de Puerto Rico de 1994 fue enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n-22p, 23f y 23n), que entró en vigor el 1ro de mayo de 1996. La enmienda eliminó de la competencia del Tribunal Supremo los recursos de apelación de las decisiones, resoluciones y providencias dictadas por agencias administrativas. La apelación de autos fue presentada el 16 de abril de 1996, varios días antes de que entrara en vigor esta enmienda a la Ley de la Judicatura de Puerto Rico de 1994. Por lo tanto, al amparo de la norma expresada en Montalvo v. Mun. de Sabana Grande, supra, y tratándose de una actuación cuasi legislativa por parte de la Junta de Planificación dispuesta por su ley orgánica(1) que habría de ser revisada exclusivamente por el extinto Tribunal Superior, Sala de San Juan, corresponde a este Foro la competencia para resolver este recurso.
I — I I — I
Antes de evaluar los méritos del recurso de autos procede que constatemos la jurisdicción de este Tribunal. Aunque en su comparecencia la Junta de Planificación no cuestiona la jurisdicción de este Foro, recae en este Tribu*313nal el deber de auscultar su propia jurisdicción. Véanse: López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Los ape-lantes señalan que este Tribunal tiene jurisdicción para atender el recurso de autos a tenor con el Art. 32 de la Ley Orgánica de la Junta de Planificación, 23 L.P.R.A. see. 63d(b). Este artículo dispone:
Las actuaciones, decisiones o resoluciones de la Junta de Pla-nificación en el ejercicio de sus funciones cuasi legislativas, tales como la adopción y promulgación de reglamentos y mapas de zonificación, o las enmiendas a los mismos, serán finales; Disponiéndose, que en los casos en que la Junta no cumpla con los requisitos estatutarios para la adopción y promulgación, o enmiendas a dichos reglamentos y mapas, podrá recurrirse ante el Tribunal Superior, Sala de San Juan, a impugnar el procedimiento seguido, dentro de un término de 30 días natu-rales, contados a partir de la publicación de los mismos. (Enfa-sis suplido.)
Por su parte la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, promulgada con el propósito de uniformar los procedimientos administrativos del país, disponía para la fecha de la aprobación del Plan que:
Cualquier acción para impugnar la validez de su faz de una regla o reglamento por el incumplimiento de las disposiciones de este capítulo deberá iniciarse en el Tribunal Superior con competencia dentro de los treinta días siguientes a la fecha de vigencia de dicha regla o reglamento. (Enfasis suplido.) 3 L.P.R.A. ant. sec. 2127(b).(2)
A raíz de la contradicción presente entre estos dos (2) estatutos, y debido a la importancia que tiene, a los *314fines de determinar la jurisdicción de este Tribunal, escla-recer a partir de qué fecha comenzó a transcurrir el tér-mino de treinta (30) días para la revisión judicial, es me-nester aclarar cuál término es el aplicable. En Montoto v. Lorie, 145 D.P.R. 30 (1998), tuvimos la oportunidad de exa-minar una controversia similar. (3) Determinamos que el término para acudir en revisión judicial de una enmienda a un mapa de zonificación era de treinta (30) días a partir de su fecha de vigencia, según se establece en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, y no desde su publicación como indica la Ley Orgánica de la Junta. Igual conclusión pro-cede en cuanto a los planes de uso de terrenos. Veamos.
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico aprobada el 12 de agosto de 1988, es una ley posterior a la Ley Orgánica de la Junta de Planificación aprobada el 24 de junio de 1975. Esta se creó con el propósito de uniformar todo el procedimiento administrativo ante las agencias gubernamentales. La intención del legislador fue, en parte, establecer “un procedimiento uniforme de revisión judicial a la acción tomada por la agencia al adoptar un reglamento o al adjudicar un caso”. (Énfasis suplido.) Exposición de Motivos de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 1988 Leyes de Puerto Rico 826. Véase, además, Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744 (1990).
Conforme a la intención del legislador al aprobar la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico hemos reconocido, en varias ocasiones, que los términos y procedimientos de esta ley han desplazado aquellos términos incompatibles que *315dispongan las .leyes orgánicas de las distintas agencias. Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993); Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992); Hernández v. Golden Tower Dev. Corp., supra. Este mismo análisis hace for-zoso concluir que el término que establece la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico para acudir en revisión judicial de una determinación cuasi legislativa de la Junta de Plani-ficación desplazó al establecido en la Ley Orgánica de la Junta de Planificación. De lo anterior se desprende que toda persona o parte, que interese impugnar la validez de su faz de una acción cuasi legislativa de la Junta de Plani-ficación, deberá acudir al tribunal con competencia dentro de los treinta (30) días siguientes a su vigencia.(4)
IV
En el caso ante nos, los apelantes tenían un término de treinta (30) días, a partir de la vigencia del Plan de Uso de Terreno, para acudir ante este Tribunal. Debemos, por lo tanto, determinar en qué momento entró en vigor el Plan de Manejo para el Área de Planificación Especial del Su-roeste, Sector La Parguera, para determinar si los apelan-tes acudieron en tiempo ante este Foro. Veamos.
Para determinar en qué momento entra en vigor una regla o un reglamento de una agencia, debemos examinar las disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. La Sec. 2.8(a) de esta ley establece:
Todo reglamento aprobado por cualquier agencia del Estado Libre Asociado de Puerto Rico deberá ser presentado en el De-*316partamento de Estado en español en original y dos copias. Como regla general los reglamentos comenzarán a regir a los treinta días después de su radicación a menos que:
(1) De otro modo lo disponga el estatuto con arreglo al cual se adoptare el reglamento, en cuyo caso empezará a regir el día prescrito por dicho estatuto;
(2) como parte del reglamento, la agencia prescriba una fe-cha de vigencia posterior, si así lo dispusiere el estatuto que autoriza a la agencia a promulgar dicho reglamento, o
(3) el reglamento sea uno de emergencia, según lo dispone la see. 2133 de este título. 3 L.P.R.A. sec. 2128(a).
Por ende, como regla general, las reglas y los reglamen-tos aprobados por las agencias comienzan a regir a los treinta (30) días después de haber sido presentados en el Departamento de Estado. Sin embargo, la propia Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico nos refiere a la ley orgánica de cada agencia para constatar que no se fije allí una fecha de vigencia para un reglamento en particular, distinta a la que como regla general aplica.
La Ley Orgánica de la Junta de Planificación creó la Junta de Planificación y la facultó para guiar el desarrollo integral de Puerto Rico de modo coordinado, de acuerdo con las actuales y futuras necesidades sociales y los recursos humanos, ambientales, físicos y económicos de nuestro país. 23 L.P.R.A. sec. 62c. En consecución de estos principios, la Legislatura le encomendó a la Junta de Planificación la adopción de los planes de usos de terrenos. Estos planes de usos de terreno sirven de base para la preparación y revisión de los mapas de zonificación. Asimismo, toda obra o proyecto que sea realizado por cualquier persona o entidad, deberá estar de acuerdo con las recomendaciones de los planes de usos de terrenos, una vez adoptados por la Junta de Planificación y aprobados por el Gobernador. 23 L.P.R.A. sec. 62(m).
Debido a la importancia que tienen estos planes dentro del esquema de las demás obligaciones y facultades *317de la Junta de Planificación, el legislador proveyó que su vigencia fuese inmediata a la firma del Gobernador. La Ley Orgánica de la Junta de Planificación dispone: “Los Planes de Usos de Terrenos o cualquier parte de los mismos y el Programa de Inversiones de Cuatro Años, regirán inmedia-tamente después de adoptados por la Junta y aprobados por el Gobernador (Énfasis suplido.) 23 L.P.R.A. see. 63a. Esta sección de la Ley Orgánica de la Junta fija una fecha de vigencia específica para los planes de uso de terreno. Por lo tanto, conforme a la See. 2.8 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, los planes de usos de te-rreno entran en vigor con la firma del Gobernador.
A tenor con el análisis que antecede, determinamos que el término para solicitar la revisión judicial “de su faz” del Plan venció (30) días después del 5 de diciembre de 1995, meses antes de que acudieran los apelantes ante este Tribunal. Habiendo determinado que la apelación fue pre-sentada fuera del término dispuesto por la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, este Tribunal carece de jurisdicción para entrar en los méritos del recurso.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente y concurrente, a la cual se unió la Juez Asociada Señora Naveira de Rodón.
— O —

 La Ley Orgánica de la Junta de Planificación, 23 L.P.R.A. see. 62 et seq., establece en su Art. 32 que: “[L]as actuaciones, decisiones o resoluciones de la Junta de Planificación en el ejercicio de sus funciones cuasi legislativas, tales como la adopción y promulgación de reglamentos y mapas de zonificación, o las enmiendas a los mismos, serán finales. Disponiéndose, que en los casos en que la Junta no cumpla con los requisitos estatutarios para la adopción y promulgación, o enmiendas a dichos reglamentos y mapas, podrá recurrirse ante el Tribunal Superior, Sala de San Juan, a impugnar el procedimiento seguido ....”. (Enfasis suplido.)


 Esta sección fue enmendada en 1995, efectiva el 1ro de mayo de 1996, y ahora dispone: “Cualquier acción para impugnar la validez de su faz de una regla o reglamento por el incumplimiento de las disposiciones de este Capítulo deberá ini-ciarse en el Tribunal de Circuito de Apelaciones dentro de los treinta días siguientes a la fecha de vigencia de dicha regla o reglamento. La competencia sobre la acción corresponderá al Circuito de la región judicial donde está ubicado el domicilio del recurrente.” 3 L.P.R.A. sec. 2127(b).


 En este caso se impugnaba la validez de una enmienda a un mapa de zonificación. Esta acción, al igual que la aprobación de planes de uso de terrenos, se considera de índole cuasi legislativa.


 Entendemos que ese término de treinta (30) días dispuesto por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.) para impugnar un reglamento de su faz, no impide que personas a quienes se les aplique un reglamento, luego de transcurrido este término, puedan impugnar, por ejemplo, la validez o constitucionalidad de éste. Sin embargo, esta no es la situación en el caso ante nos.